This matter coming on for consideration by the Court upon Application for Automatic Reinstatement and Consent of Disciplinary Board to Automatic Reinstatement, and the Court having considered said pleadings and being sufficiently advised in the premises; NOW, THEREFORE, IT IS ORDERED that Application for Automatic Reinstatement be and the same is hereby granted, and the said William Conrad Durden be and he hereby is reinstated to active membership in the New Mexico Bar. IT IS FURTHER ORDERED that costs be and the same are hereby assessed against the said William Conrad Durden in the sum of $1,330.25, to be paid to the said Disciplinary Board.